DETAILED ACTION
1.	This communication is in response to the amendment filed on 3/15/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-15 are allowed.



Reasons for allowance
2.	The prior art does not teach or fairly suggest receive(ing),  a packet comprising a plurality of data elements to be stored in a node ("target node") in a buffer tree; store(ing), the received packet in a buffer in the target node, the buffer having a compacted portion and an uncompacted portion, the received packet stored as an uncompacted packet in the uncompacted portion of the buffer; and perform(ing) a compaction operation on the target node, including combining data elements in one or more uncompacted packets in the uncompacted portion of the buffer to produce one or more compacted packets; storing the one or more compacted packets in the compacted portion of the buffer associated with the target node; flushing at least one of the compacted packets to at most a single child node of the target node; and in response to flushing the at least one of the compacted packets to the single child node, performing the compaction operation on the single child node, wherein the flushing of compacted packets proceeds along a single path toward a leaf node of the buffer tree.



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 21, 2021